Title: From Benjamin Franklin to Richard Jackson, 7 November 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. Nov. 7. 1764
The new Assembly at their first Sitting approv’d and resolv’d to prosecute the Measures of the last, relative to the Change of Government; and supposing that my being in London during the insuing Sessions of Parliament may moreover be of some Use in our general American Affairs, have appointed me as an Assistant Agent with you for one Year, and directed me to proceed thither immediately. I accordingly embark this Day, and hope to be with you nearly as soon as this Letter. It will be the greatest of Pleasures to me to find you well, I can now only add, that I am, with sincerest Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
Richd Jackson Esqr
 
Endorsed: 7 Novr. 64 Benjn. Franklin
